DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 4/6/21. Claims1-9, 11-28 and 31 are amended.  Claims 1-9, 11-28 and 31 are pending.
Rejection Withdrawn
3. The rejection of claims 1-9, 11-28 and 31 under 35 U.S.C. 103 as being unpatentable over McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-601(D1) in view of  WO 2016/022971 Al (D2), WO 2015/138600 A2 (D3),  WO 2015/105995 A2 (D4),  WO 2011/143624 A2 (D5), WO 2014/144357A1 (D6), WO 2016/065409A1(D7), WO 2014/178820 A1 (D8) and WO 2013/059885 A2 (9) is withdrawn because Applicants arguments are deemed persuasive. Specifically, the potency associated with the attenuated IFN-antibody fusion constructs in generating apoptosis in a tumor model.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a. Claims 1-9, 11-28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S420.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The instant invention claims a method of treating a tumour in a subject, the method comprising: administering a combination therapy, the combination therapy comprising (i) a polypeptide construct comprising an attenuated Type I interferon (IFN) linked to an antibody which binds to a cell surface-associated antigen expressed on the tumour cell and which comprises a functional Fc region and (ii) a CD47 antagonist which inhibits the interaction of CD47 with the SIRPα receptor, wherein the tumour is selected from multiple myeloma or non-Hodkin’s lymphoma.
The specification discloses in attenuated IFNα2b CD47/CD38 antibody attenuated interferon fusion constructs (examples 7-9) [0154-0177]. Attenuation is obtained by modifying IFNα2b sequence which comprises, relative to SEQ ID NO:_3, at least one amino acid substitution or deletion selected from the group consisting of L15A, R22A, R23A, S25A, L26A, F27A, L30A, L30V, K3lA, D32A, R33A, R33K, R33Q, H34A, Q40A, D114R, L117A, R120A, R120E, R125A, R125E, K13lA, E132A, K133A, K134A, M148A, R149A, S152A, L153A, N156A, (L30A, H57Y, E58N and Q61S), (R33A, H57Y, 
The claims as written, however, encompass interferon constructs, which were not originally contemplated and fail to meet the written description provision of 35 USC 112, (a) or first paragraph because the written description is not commensurate in scope with the recitation of claims 1-9, 11-28 and 31. The specification does not provide written description to support the genus encompassed by the instant claims. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”  (See Vas-Cath at page 1116). 


Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Therefore, method of treating a tumour (multiple myeloma or non- Hodgkin's lymphoma) in a subject, the method comprising: administering a combination therapy, the combination therapy comprising (i) a polypeptide construct comprising an attenuated Type I interferon (IFN) linked to an antibody which binds to a cell surface-associated antigen expressed on the tumour cell and which comprises a functional Fc region and (ii) a CD47 antagonist which inhibits the interaction of CD47 with the SIRPα receptor. As a result, it does not appear that the inventors were in possession of various polypeptides set forth in claims 1-9 11-28 and 31.  Claims 7-9 and 11-13 are rejected insofar as they are dependent on rejected claim 1.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Applicants are directed to the Revised Interim Guidelines for the Examination of Patent 

Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5a. Claims 1-9, 11-28 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 9,636,334 in view of McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-3601(of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘334 patent recites claims directed to methods using polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. Specifically, ‘334 patent at least discloses A145D attenuation mutation of interferon alpha (col. 6, lines 14-17). In addition, anti-CD38 antibody (A10.21) fused to an 
McCracken discloses that CD47 is widely expressed on cancer cells and represents a “don’t eat me” signal to the immune system. Further, disruption of the CD47:SIRP-a axis results in enhanced tumour cell phagocytosis and consequently tumour reduction. In addition, anti-CD47 therapy synergises with antibodies to tumour-associated antigens to decrease tumour volume and improve survival in animal models of cancer. See pp. 3597 and 3599. 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings recited above. It is considered that the skilled person would, without any inventive activity, use the ant-CD38-IFN-a2b constructs disclosed in above, in the combination therapies disclosed above. In essence, in seeking to maximise the clinical outcome of patients, it is routine to combine known treatments for the same condition. Given the well-known therapeutic effects of type I IFNs on innate and tumour immunity, the advantages of targeting type I IFN to tumour cells with antibodies, and the synergistic effect of combining CD47 antagonists and anti-cancer antibodies, it would be an obvious matter to combine these known therapies. Further, the effects thereof would be entirely predictable in the light of prior art. Although the Examples of the present application demonstrate that the addition of type I IFNs increases the efficacy of the combination of anti-tumour and anti-CD47 antibodies, there is no convincing evidence provided to suggest that this increased efficacy is over and above that which would be expected or predicted in the light of the prior art.


5b. Claims 1-9, 11-28 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10,232,041 in view of McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-3601(of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘041 application recites claims directed to methods using polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. Specifically, ‘041 patent at least discloses A145D or A145G attenuation mutation of interferon alpha (col. 5 and 6). In addition, an attenuated aglycosylated human interferon alpha2b (T106A) is disclosed (col. 6, lines 25-32).
McCracken discloses that CD47 is widely expressed on cancer cells and represents a “don’t eat me” signal to the immune system. Further, disruption of the CD47:SIRP-a axis results in enhanced tumour cell phagocytosis and consequently tumour reduction. In addition, anti-CD47 therapy synergises with antibodies to tumour-associated antigens to decrease tumour volume and improve survival in animal models of cancer. See pp. 3597 and 3599. 

Therefore, claims 1-9, 11-28 and 31 are unpatentable over claims 1-21 of US Patent No. 10,232,041 in view of McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-3601(of record).
5c. Claims 1-9, 11-28 and 31are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9, 11, 12, 14, 15 and 16 of copending Application No. 16/317, 077 in view of McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-3601(of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘077 application recites claims directed to methods using 
McCracken discloses that CD47 is widely expressed on cancer cells and represents a “don’t eat me” signal to the immune system. Further, disruption of the CD47:SIRP-a axis results in enhanced tumour cell phagocytosis and consequently tumour reduction. In addition, anti-CD47 therapy synergises with antibodies to tumour-associated antigens to decrease tumour volume and improve survival in animal models of cancer. See pp. 3597 and 3599. 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings recited above. It is considered that the skilled person would, without any inventive activity, use the ant-CD38-IFN-a2b constructs disclosed in above, in the combination therapies disclosed above. In essence, in seeking to maximise the clinical outcome of patients, it is routine to combine known treatments for the same condition. Given the well-known therapeutic effects of type I IFNs on innate and tumour immunity, the advantages of targeting type I IFN to tumour cells with antibodies, and the synergistic effect of combining CD47 antagonists and anti-cancer antibodies, it would be an obvious matter to combine these known therapies. Further, the effects thereof would be entirely predictable in the light of prior art. Although the Examples of the present application demonstrate that the addition of type I IFNs 
Therefore, claims 1-9, 11-28 and 31 are unpatentable over claims 1, 7, 8, 9, 11, 12, 14, 15 and 16 of Application No. 16/317, 077 in view of McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-3601(of record).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5d. Claims 1-9, 11-28 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 33-39 of copending Application No. 16/263611 in view of McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-3601(of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘611 application recites claims directed to methods using (treating) polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. Specifically, ‘611 patent application at least discloses A145D or A145G attenuation mutation of interferon alpha2b (p.7) In addition, an attenuated aglycosylated human interferon alpha2b (T106A) is disclosed (p.6).
McCracken discloses that CD47 is widely expressed on cancer cells and represents a “don’t eat me” signal to the immune system. Further, disruption of the CD47:SIRP-a axis results in enhanced tumour cell phagocytosis and consequently 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings recited above. It is considered that the skilled person would, without any inventive activity, use the ant-CD38-IFN-a2b constructs disclosed in above, in the combination therapies disclosed above. In essence, in seeking to maximise the clinical outcome of patients, it is routine to combine known treatments for the same condition. Given the well-known therapeutic effects of type I IFNs on innate and tumour immunity, the advantages of targeting type I IFN to tumour cells with antibodies, and the synergistic effect of combining CD47 antagonists and anti-cancer antibodies, it would be an obvious matter to combine these known therapies. Further, the effects thereof would be entirely predictable in the light of prior art. Although the Examples of the present application demonstrate that the addition of type I IFNs increases the efficacy of the combination of anti-tumour and anti-CD47 antibodies, there is no convincing evidence provided to suggest that this increased efficacy is over and above that which would be expected or predicted in the light of the prior art.
Therefore, claims 1-9, 11-28 and 31 are unpatentable over claims 1, 7, 8, 9, 11, 12, 14, 15 and 16 of Application No. 16/317, 077 in view of McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-3601(of record).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because ‘341 application recites claims directed to methods using (treating) polypeptide construct described in the instant application, comprising an antibody that specifically binds to CD38, or antigen binding portion thereof, linked to an attenuated interferonα2b (IFNα2b) comprising at least one attenuating amino acid substitution. 
McCracken discloses that CD47 is widely expressed on cancer cells and represents a “don’t eat me” signal to the immune system. Further, disruption of the CD47:SIRP-a axis results in enhanced tumour cell phagocytosis and consequently tumour reduction. In addition, anti-CD47 therapy synergises with antibodies to tumour-associated antigens to decrease tumour volume and improve survival in animal models of cancer. See pp. 3597 and 3599. 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings recited above. It is considered that the skilled person would, without any inventive activity, use the ant-CD38-IFN-a2b constructs disclosed in above, in the combination therapies disclosed above. In essence, in seeking to maximise the clinical outcome of patients, it is routine to combine known treatments for the same condition. Given the well-known therapeutic effects of type I IFNs on innate and tumour immunity, the advantages of targeting type I IFN to tumour cells with 
Therefore, claims 1-9, 11-28 and 31 are unpatentable over claims16 and 18-29 of copending Application No. 15/957341 in view of McCracken, M. et al. 2015, Clin. Cancer. Res. Vol. 21, No. 16, pp. 3597-3601(of record).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
6. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645